                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 1 of 58



                                                                   1 Raffi Kassabian (SBN 260358)
                                                                     Email: rkassabian@reedsmith.com
                                                                   2 REED SMITH LLP

                                                                   3 355 South Grand Avenue, Suite 2900
                                                                     Los Angeles, CA 90071-1514
                                                                   4 Telephone:     +1 213 457 8000
                                                                     Facsimile:     +1 213 457 8080
                                                                   5
                                                                     Attorneys for Defendants
                                                                   6 Synchrony Bank and PayPal, Inc.

                                                                   7                               UNITED STATES DISTRICT COURT
A limited liability partnership formed in the State of Delaware




                                                                   8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                   9

                                                                  10 GILBERT CASTILLO, JR, individually and on            No.: 3:19-cv-04740-JCS
                                                                     behalf of a nationwide class of similarly situated
                                                                  11 individuals,                                         DEFENDANT PAYPAL, INC., ANSWER
                                                                                                                          WITH AFFIRMATIVE DEFENSES TO
                      REED SMITH LLP




                                                                  12                 Plaintiff,                           PLAINTIFF’S FIRST AMENDED
                                                                                                                          COMPLAINT
                                                                  13         v.
                                                                  14 SYNCHRONY FINANCIAL d/b/a                            Hon. Mag. Judge Joseph C. Spero

                                                                  15 SYNCHRONY BANK; and PAYPAL, INC.,

                                                                  16                 Defendants.

                                                                  17         Defendant PayPal, Inc., (“Defendant” or “PayPal”) hereby answers the First Amended
                                                                  18 Complaint (the “Complaint”) of Plaintiff Gilbert Castillo, Jr., brought on behalf of himself and all

                                                                  19 others similarly situated (Castillo and the putative class are collectively referred to herein as

                                                                  20 “Plaintiff”) [ECF Dkt. #8] as follows:

                                                                  21                                     NATURE OF THE ACTION
                                                                  22         1.      Answering Paragraph 1 of the Complaint, PayPal admits only that Plaintiff purports
                                                                  23 to bring this putative class action under the Telephone Consumer Protection Act (“TCPA”) 47

                                                                  24 U.S.C. §227, et seq., but denies that it violated the TCPA, denies that PayPal ever placed any

                                                                  25 telephone calls to Plaintiff, and denies that Plaintiff is entitled to recover any damages from PayPal

                                                                  26 whatsoever. In further response, PayPal states that Plaintiff’s Complaint relates to a PayPal

                                                                  27 MasterCard that is a branded card operated and serviced by Synchrony Bank. PayPal did not place

                                                                  28

                                                                                                      -1-
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 2 of 58



                                                                   1 calls in regards to that third-party company’s credit card and further has not placed calls to Plaintiff

                                                                   2 on his own PayPal account. PayPal denies any remaining allegations not specifically admitted

                                                                   3 herein.

                                                                   4           2.    The allegations in Paragraph 2 refer to the TCPA, which is a writing that speaks for

                                                                   5 itself. PayPal denies any characterizations or allegations inconsistent with that writing, and to the

                                                                   6 extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of context the writings

                                                                   7 referenced in Paragraph 2, the allegations are denied.
A limited liability partnership formed in the State of Delaware




                                                                   8           3.    Answering Paragraph 3 of the Complaint, PayPal is without sufficient knowledge or

                                                                   9 information to form a belief as to the truth of the allegations contained in Paragraph 3 and on that

                                                                  10 basis denies those allegations.

                                                                  11           4.    The allegations of Paragraph 4 are directed against another entity, to which no
                      REED SMITH LLP




                                                                  12 response is required. To the extent that a response is required, PayPal is without sufficient

                                                                  13 knowledge or information to form a belief as to the truth of the allegations contained in Paragraph 4

                                                                  14 and on that basis denies those allegations.

                                                                  15           5.    The allegations of Paragraph 5 are directed against another entity, to which no

                                                                  16 response is required. To the extent that a response is required, PayPal is without sufficient

                                                                  17 knowledge or information to form a belief as to the truth of the allegations contained in Paragraph 5

                                                                  18 and on that basis denies those allegations.

                                                                  19           6.    The allegations of Paragraph 6 are directed against another entity, to which no

                                                                  20 response is required. To the extent that a response is required, PayPal is without sufficient

                                                                  21 knowledge or information to form a belief as to the truth of the allegations contained in Paragraph 6

                                                                  22 and on that basis denies those allegations.

                                                                  23           7.    The allegations of Paragraph 7 are directed against another entity, to which no

                                                                  24 response is required. To the extent that a response is required, PayPal is without sufficient

                                                                  25 knowledge or information to form a belief as to the truth of the allegations contained in Paragraph 7

                                                                  26 and on that basis denies those allegations.

                                                                  27           8.    The allegations of Paragraph 8 are directed against another entity, to which no

                                                                  28
                                                                                                      -2-
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                           Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 3 of 58



                                                                   1 response is required. To the extent that a response is required, PayPal is without sufficient

                                                                   2 knowledge or information to form a belief as to the truth of the allegations contained in Paragraph 8

                                                                   3 and on that basis denies those allegations.

                                                                   4         9.      Answering Paragraph 9 of the Complaint, the allegations are denied.

                                                                   5         10.     Answering Paragraph 10 of the Complaint, admit.

                                                                   6         11.     Answering Paragraph 11 of the Complaint, admit.

                                                                   7         12.     The allegations in Paragraph 12 of the Complaint constitute legal conclusions to
A limited liability partnership formed in the State of Delaware




                                                                   8 which no response is required. To the extent a response is required, the allegations are denied.

                                                                   9         13.     The allegations in Paragraph 13 of the Complaint constitute legal conclusions to

                                                                  10 which no response is required. To the extent a response is required, the allegations are denied.

                                                                  11         14.     Answering Paragraph 14 of the Complaint PayPal is without sufficient knowledge
                      REED SMITH LLP




                                                                  12 and/or information to form a belief as to the truth of the allegations and, therefore, denies the

                                                                  13 allegations.

                                                                  14                                           As to Background Facts

                                                                  15         15.     To the extent that the allegations in Paragraph 15 are directed against PayPal, admit.

                                                                  16         16.     To the extent that the allegations in Paragraph 16 are directed against PayPal, admit.

                                                                  17         17.     To the extent that the allegations in Paragraph 17 are directed against PayPal, PayPal

                                                                  18 is without sufficient knowledge and/or information to form a belief as to the truth of the allegations

                                                                  19 and, therefore, denies the allegations.

                                                                  20         18.     The allegations in Paragraph 18 set forth legal conclusions to which no response is

                                                                  21 required. To the extent a response is required, the allegations refer to writings that speaks for

                                                                  22 themselves. PayPal denies any characterizations or allegations inconsistent with those writings, and

                                                                  23 to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of context the writings

                                                                  24 referenced in Paragraph 18, the allegations are denied.

                                                                  25         19.     The allegations in Paragraph 19 set forth legal conclusions to which no response is

                                                                  26 required. To the extent a response is required, the allegations refer to writings that speaks for

                                                                  27 themselves. PayPal denies any characterizations or allegations inconsistent with those writings, and

                                                                  28
                                                                                                      -3-
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 4 of 58



                                                                   1 to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of context the writings

                                                                   2 referenced in Paragraph 19, the allegations are denied.

                                                                   3           20.   Answering Paragraph 20 of the Complaint, PayPal is without sufficient knowledge or

                                                                   4 information to form a belief as to the truth of the allegations contained in Paragraph 3 and on that

                                                                   5 basis denies those allegations.

                                                                   6           21.   The allegations in Paragraph 21 of the Complaint constitute legal conclusions to

                                                                   7 which no response is required. To the extent a response is required, the allegations are denied.
A limited liability partnership formed in the State of Delaware




                                                                   8           22.   The allegations in Paragraph 22 of the Complaint constitute legal conclusions to

                                                                   9 which no response is required. To the extent a response is required, the allegations are denied.

                                                                  10           23.   The allegations in Paragraph 23 of the Complaint constitute legal conclusions to

                                                                  11 which no response is required. To the extent a response is required, the allegations are denied.
                      REED SMITH LLP




                                                                  12           24.   The allegations in Paragraph 24 of the Complaint constitute legal conclusions to

                                                                  13 which no response is required. To the extent a response is required, the allegations are denied.

                                                                  14           25.   The allegations in Paragraph 25 set forth legal conclusions to which no response is

                                                                  15 required. To the extent a response is required, the allegations refer to writings that speaks for

                                                                  16 themselves. PayPal denies any characterizations or allegations inconsistent with those writings, and

                                                                  17 to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of context the writings

                                                                  18 referenced in Paragraph 25, the allegations are denied.

                                                                  19           26.   The allegations in Paragraph 26 set forth legal conclusions to which no response is

                                                                  20 required. To the extent a response is required, the allegations refer to writings that speaks for

                                                                  21 themselves. PayPal denies any characterizations or allegations inconsistent with those writings, and

                                                                  22 to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of context the writings

                                                                  23 referenced in Paragraph 26, the allegations are denied.

                                                                  24           27.   The allegations in Paragraph 27 set forth legal conclusions to which no response is

                                                                  25 required. To the extent a response is required, PayPal denies that it is a “debt collector” as defined

                                                                  26 by Cal. Civ. Code § 1788.2(c). PayPal denies any remaining allegations not specifically admitted

                                                                  27 herein.

                                                                  28
                                                                                                      -4-
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                           Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 5 of 58



                                                                   1         28.     Answering Paragraph 28 of the Complaint, PayPal is without sufficient knowledge or

                                                                   2 information to form a belief as to the truth of the allegations contained in Paragraph 28 and on that

                                                                   3 basis denies those allegations.

                                                                   4         29.     Answering Paragraph 29 of the Complaint, PayPal is without sufficient knowledge or

                                                                   5 information to form a belief as to the truth of the allegations contained in Paragraph 29 and on that

                                                                   6 basis denies those allegations.

                                                                   7                       As to Defendant Synchrony’s Relationship with PayPal
A limited liability partnership formed in the State of Delaware




                                                                   8         30.     To the extent that the allegations in Paragraph 30 are directed against PayPal, the

                                                                   9 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  10 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  11 allegations and, therefore, denies the allegations.
                      REED SMITH LLP




                                                                  12         31.     To the extent that the allegations in Paragraph 31 are directed against PayPal, the

                                                                  13 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  14 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  15 allegations and, therefore, denies the allegations.

                                                                  16         32.     To the extent that the allegations in Paragraph 32 are directed against PayPal, the

                                                                  17 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  18 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  19 allegations and, therefore, denies the allegations.

                                                                  20         33.     To the extent that the allegations in Paragraph 33 are directed against PayPal, the

                                                                  21 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  22 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  23 allegations and, therefore, denies the allegations.

                                                                  24         34.     To the extent that the allegations in Paragraph 34 are directed against PayPal, the

                                                                  25 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  26 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  27 allegations and, therefore, denies the allegations.

                                                                  28
                                                                                                      -5-
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                           Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 6 of 58



                                                                   1         35.     To the extent that the allegations in Paragraph 35 are directed against PayPal, the

                                                                   2 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   3 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   4 allegations and, therefore, denies the allegations.

                                                                   5         36.     Answering Paragraph 36 of the Complaint, the allegations are denied.

                                                                   6         37.     Answering Paragraph 37 of the Complaint, the allegations are denied.

                                                                   7         38.     Answering Paragraph 38 of the Complaint, the allegations are denied.
A limited liability partnership formed in the State of Delaware




                                                                   8         39.     Answering Paragraph 39 of the Complaint, the allegations are denied.

                                                                   9                            As to Plaintiff’s Summary of TCPA Violations

                                                                  10         40.     To the extent that the allegations in Paragraph 40 are directed against PayPal, the

                                                                  11 allegations are denied. To the extent that the allegations are directed against another defendant,
                      REED SMITH LLP




                                                                  12 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  13 allegations and, therefore, denies the allegations.

                                                                  14         41.     To the extent that the allegations in Paragraph 41 are directed against PayPal, the

                                                                  15 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  16 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  17 allegations and, therefore, denies the allegations.

                                                                  18         42.     The allegations in Paragraph 42 set forth legal conclusions to which no response is

                                                                  19 required. To the extent a response is required, the allegations are denied.

                                                                  20         43.     The allegations in Paragraph 43 set forth legal conclusions to which no response is

                                                                  21 required. To the extent a response is required, the allegations are denied.

                                                                  22         44.     The allegations in Paragraph 44 set forth legal conclusions to which no response is

                                                                  23 required. To the extent a response is required, the allegations are denied.

                                                                  24         45.     The allegations in Paragraph 45 set forth legal conclusions to which no response is

                                                                  25 required. To the extent a response is required, the allegations are denied.

                                                                  26                  As to description of Telephone Calls and Pre-recorded Messages

                                                                  27         46.     To the extent that the allegations in Paragraph 46 are directed against PayPal, the

                                                                  28
                                                                                                      -6-
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                           Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 7 of 58



                                                                   1 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   2 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   3 allegations and, therefore, denies the allegations.

                                                                   4         47.     To the extent that the allegations in Paragraph 47 are directed against PayPal, the

                                                                   5 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   6 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   7 allegations and, therefore, denies the allegations.
A limited liability partnership formed in the State of Delaware




                                                                   8         48.     To the extent that the allegations in Paragraph 48 are directed against PayPal, the

                                                                   9 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  10 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  11 allegations and, therefore, denies the allegations.
                      REED SMITH LLP




                                                                  12         49.     To the extent that the allegations in Paragraph 49 are directed against PayPal, the

                                                                  13 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  14 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  15 allegations and, therefore, denies the allegations.

                                                                  16         50.     To the extent that the allegations in Paragraph 50 are directed against PayPal, the

                                                                  17 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  18 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  19 allegations and, therefore, denies the allegations.

                                                                  20         51.     The allegations in Paragraph 51 are denied.

                                                                  21         52.     Answering Paragraph 52 of the Complaint, PayPal is without sufficient knowledge or

                                                                  22 information to form a belief as to the truth of the allegations contained in Paragraph 52 and on that

                                                                  23 basis denies those allegations.

                                                                  24         53.     Answering Paragraph 53 of the Complaint, PayPal is without sufficient knowledge or

                                                                  25 information to form a belief as to the truth of the allegations contained in Paragraph 53 and on that

                                                                  26 basis denies those allegations.

                                                                  27         54.     Answering Paragraph 54 of the Complaint, PayPal is without sufficient knowledge or

                                                                  28
                                                                                                      -7-
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 8 of 58



                                                                   1 information to form a belief as to the truth of the allegations contained in Paragraph 54 and on that

                                                                   2 basis denies those allegations.

                                                                   3         55.     Answering Paragraph 55 of the Complaint, PayPal is without sufficient knowledge or

                                                                   4 information to form a belief as to the truth of the allegations contained in Paragraph 55 and on that

                                                                   5 basis denies those allegations.

                                                                   6         56.     To the extent that the allegations in Paragraph 56 are directed against PayPal, the

                                                                   7 allegations are denied. To the extent that the allegations are directed against another defendant,
A limited liability partnership formed in the State of Delaware




                                                                   8 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   9 allegations and, therefore, denies the allegations.

                                                                  10         57.     The allegations of Paragraph 57 are directed against another entity, to which no

                                                                  11 response is required. To the extent that a response is required, PayPal is without sufficient
                      REED SMITH LLP




                                                                  12 knowledge or information to form a belief as to the truth of the allegations contained in Paragraph 57

                                                                  13 and on that basis denies those allegations.

                                                                  14         58.     The allegations of Paragraph 58 are directed against another entity, to which no

                                                                  15 response is required. To the extent that a response is required, PayPal is without sufficient

                                                                  16 knowledge or information to form a belief as to the truth of the allegations contained in Paragraph 58

                                                                  17 and on that basis denies those allegations.

                                                                  18         59.     The allegations of Paragraph 59 are directed against another entity, to which no

                                                                  19 response is required. To the extent that a response is required, PayPal is without sufficient

                                                                  20 knowledge or information to form a belief as to the truth of the allegations contained in Paragraph 59

                                                                  21 and on that basis denies those allegations.

                                                                  22         60.     The allegations of Paragraph 60 are directed against another entity, to which no

                                                                  23 response is required. To the extent that a response is required, PayPal is without sufficient

                                                                  24 knowledge or information to form a belief as to the truth of the allegations contained in Paragraph 60

                                                                  25 and on that basis denies those allegations.

                                                                  26         61.     To the extent that the allegations in Paragraph 61 are directed against PayPal, the

                                                                  27 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  28
                                                                                                      -8-
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                           Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 9 of 58



                                                                   1 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   2 allegations and, therefore, denies the allegations.

                                                                   3         62.     To the extent that the allegations in Paragraph 62 are directed against PayPal, the

                                                                   4 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   5 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   6 allegations and, therefore, denies the allegations.

                                                                   7         63.     To the extent that the allegations in Paragraph 63 are directed against PayPal, the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   9 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  10 allegations and, therefore, denies the allegations.

                                                                  11         64.     To the extent that the allegations in Paragraph 64 are directed against PayPal, the
                      REED SMITH LLP




                                                                  12 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  13 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  14 allegations and, therefore, denies the allegations.

                                                                  15         65.     To the extent that the allegations in Paragraph 65 are directed against PayPal, the

                                                                  16 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  17 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  18 allegations and, therefore, denies the allegations.

                                                                  19         66.     To the extent that the allegations in Paragraph 66 are directed against PayPal, the

                                                                  20 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  21 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  22 allegations and, therefore, denies the allegations.

                                                                  23         67.     To the extent that the allegations in Paragraph 67 are directed against PayPal, the

                                                                  24 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  25 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  26 allegations and, therefore, denies the allegations.

                                                                  27         68.     To the extent that the allegations in Paragraph 68 are directed against PayPal, the

                                                                  28
                                                                                                      -9-
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 10 of 58



                                                                   1 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   2 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   3 allegations and, therefore, denies the allegations.

                                                                   4         69.     To the extent that the allegations in Paragraph 69 are directed against PayPal, the

                                                                   5 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   6 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   7 allegations and, therefore, denies the allegations.
A limited liability partnership formed in the State of Delaware




                                                                   8         70.     To the extent that the allegations in Paragraph 70 are directed against PayPal, the

                                                                   9 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  10 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  11 allegations and, therefore, denies the allegations.
                      REED SMITH LLP




                                                                  12         71.     To the extent that the allegations in Paragraph 71 are directed against PayPal, the

                                                                  13 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  14 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  15 allegations and, therefore, denies the allegations.

                                                                  16         72.     To the extent that the allegations in Paragraph 72 are directed against PayPal, the

                                                                  17 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  18 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  19 allegations and, therefore, denies the allegations.

                                                                  20         73.     To the extent that the allegations in Paragraph 73 are directed against PayPal, the

                                                                  21 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  22 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  23 allegations and, therefore, denies the allegations.

                                                                  24         74.     To the extent that the allegations in Paragraph 74 are directed against PayPal, the

                                                                  25 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  26 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  27 allegations and, therefore, denies the allegations.

                                                                  28
                                                                                                     - 10 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 11 of 58



                                                                   1         75.     To the extent that the allegations in Paragraph 75 are directed against PayPal, the

                                                                   2 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   3 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   4 allegations and, therefore, denies the allegations.

                                                                   5         76.     To the extent that the allegations in Paragraph 76 are directed against PayPal, the

                                                                   6 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   7 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations and, therefore, denies the allegations.

                                                                   9         77.     To the extent that the allegations in Paragraph 77 are directed against PayPal, the

                                                                  10 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  11 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
                      REED SMITH LLP




                                                                  12 allegations and, therefore, denies the allegations.

                                                                  13         78.     To the extent that the allegations in Paragraph 78 are directed against PayPal, the

                                                                  14 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  15 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  16 allegations and, therefore, denies the allegations.

                                                                  17         79.     To the extent that the allegations in Paragraph 79 are directed against PayPal, the

                                                                  18 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  19 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  20 allegations and, therefore, denies the allegations.

                                                                  21         80.     To the extent that the allegations in Paragraph 80 are directed against PayPal, the

                                                                  22 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  23 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  24 allegations and, therefore, denies the allegations.

                                                                  25         81.     To the extent that the allegations in Paragraph 81 are directed against PayPal, the

                                                                  26 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  27 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  28
                                                                                                     - 11 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 12 of 58



                                                                   1 allegations and, therefore, denies the allegations.

                                                                   2         82.     To the extent that the allegations in Paragraph 82 are directed against PayPal, the

                                                                   3 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   4 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   5 allegations and, therefore, denies the allegations.

                                                                   6         83.     To the extent that the allegations in Paragraph 83 are directed against PayPal, the

                                                                   7 allegations are denied. To the extent that the allegations are directed against another defendant,
A limited liability partnership formed in the State of Delaware




                                                                   8 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   9 allegations and, therefore, denies the allegations.

                                                                  10         84.     To the extent that the allegations in Paragraph 84 are directed against PayPal, the

                                                                  11 allegations are denied. To the extent that the allegations are directed against another defendant,
                      REED SMITH LLP




                                                                  12 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  13 allegations and, therefore, denies the allegations.

                                                                  14         85.     To the extent that the allegations in Paragraph 85 are directed against PayPal, the

                                                                  15 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  16 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  17 allegations and, therefore, denies the allegations.

                                                                  18         86.     To the extent that the allegations in Paragraph 86 are directed against PayPal, the

                                                                  19 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  20 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  21 allegations and, therefore, denies the allegations.

                                                                  22         87.     To the extent that the allegations in Paragraph 87 are directed against PayPal, the

                                                                  23 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  24 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  25 allegations and, therefore, denies the allegations.

                                                                  26         88.     To the extent that the allegations in Paragraph 88 are directed against PayPal, the

                                                                  27 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  28
                                                                                                     - 12 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 13 of 58



                                                                   1 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   2 allegations and, therefore, denies the allegations.

                                                                   3          89.    To the extent that the allegations in Paragraph 89 are directed against PayPal, the

                                                                   4 allegations are denied. To the e To the extent that the allegations in Paragraph 84 are directed against

                                                                   5 PayPal, the allegations are denied. To the extent that the allegations are directed against another

                                                                   6 defendant, PayPal is without sufficient knowledge and/or information to form a belief as to the truth

                                                                   7 of the allegations and, therefore, denies the allegations.
A limited liability partnership formed in the State of Delaware




                                                                   8          90.    To the extent that the allegations in Paragraph 90 are directed against PayPal, the

                                                                   9 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  10 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  11 allegations and, therefore, denies the allegations.
                      REED SMITH LLP




                                                                  12          91.    To the extent that the allegations in Paragraph 91 are directed against PayPal, the

                                                                  13 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  14 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  15 allegations and, therefore, denies the allegations.

                                                                  16          92.    To the extent that the allegations in Paragraph 92 are directed against another

                                                                  17 defendant, PayPal is without sufficient knowledge and/or information to form a belief as to the truth

                                                                  18 of the allegations and, therefore, denies the allegations.

                                                                  19          93.    To the extent that the allegations in Paragraph 93 are directed against PayPal, the

                                                                  20 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  21 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  22 allegations and, therefore, denies the allegations.

                                                                  23          94.    To the extent that the allegations in Paragraph 94 are directed against PayPal, the

                                                                  24 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  25 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  26 allegations and, therefore, denies the allegations.

                                                                  27          95.    To the extent that the allegations in Paragraph 95 are directed against PayPal, the

                                                                  28
                                                                                                     - 13 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 14 of 58



                                                                   1 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   2 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   3 allegations and, therefore, denies the allegations.

                                                                   4          96.     To the extent that the allegations in Paragraph 96 are directed against PayPal, the

                                                                   5 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   6 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   7 allegations and, therefore, denies the allegations.
A limited liability partnership formed in the State of Delaware




                                                                   8          97.     To the extent that the allegations in Paragraph 97 are directed against PayPal, the

                                                                   9 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  10 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  11 allegations and, therefore, denies the allegations.
                      REED SMITH LLP




                                                                  12          98.     To the extent that the allegations in Paragraph 98 are directed against PayPal, the

                                                                  13 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  14 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  15 allegations and, therefore, denies the allegations.

                                                                  16          99.     To the extent that the allegations in Paragraph 99 are directed against PayPal, the

                                                                  17 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  18 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  19 allegations and, therefore, denies the allegations.

                                                                  20          100.    Answering Paragraph 100, PayPal is without sufficient knowledge and/or information

                                                                  21 to form a belief as to the truth of the allegations and, therefore, denies the allegations.

                                                                  22          101.    To the extent that the allegations in Paragraph 101 are directed against PayPal, the

                                                                  23 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  24 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  25 allegations and, therefore, denies the allegations.

                                                                  26          102.    To the extent that the allegations in Paragraph 102 are directed against PayPal, the

                                                                  27 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  28
                                                                                                     - 14 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 15 of 58



                                                                   1 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   2 allegations and, therefore, denies the allegations.

                                                                   3         103.    To the extent that the allegations in Paragraph 103 are directed against PayPal, the

                                                                   4 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   5 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   6 allegations and, therefore, denies the allegations.

                                                                   7         104.    To the extent that the allegations in Paragraph 104 are directed against PayPal, the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   9 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  10 allegations and, therefore, denies the allegations.

                                                                  11         105.    To the extent that the allegations in Paragraph 105 are directed against PayPal, the
                      REED SMITH LLP




                                                                  12 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  13 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  14 allegations and, therefore, denies the allegations.

                                                                  15         106.    To the extent that the allegations in Paragraph 106 are directed against PayPal, the

                                                                  16 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  17 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  18 allegations and, therefore, denies the allegations.

                                                                  19         107.    To the extent that the allegations in Paragraph 107 are directed against PayPal, the

                                                                  20 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  21 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  22 allegations and, therefore, denies the allegations.

                                                                  23         108.    To the extent that the allegations in Paragraph 108 are directed against PayPal, the

                                                                  24 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  25 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  26 allegations and, therefore, denies the allegations.

                                                                  27         109.    To the extent that the allegations in Paragraph 109 are directed against PayPal, the

                                                                  28
                                                                                                     - 15 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 16 of 58



                                                                   1 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   2 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   3 allegations and, therefore, denies the allegations.

                                                                   4         110.    To the extent that the allegations in Paragraph 110 are directed against PayPal, the

                                                                   5 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   6 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   7 allegations and, therefore, denies the allegations.
A limited liability partnership formed in the State of Delaware




                                                                   8         111.    To the extent that the allegations in Paragraph 111 are directed against PayPal, the

                                                                   9 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  10 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  11 allegations and, therefore, denies the allegations.
                      REED SMITH LLP




                                                                  12         112.    To the extent that the allegations in Paragraph 112 are directed against PayPal, the

                                                                  13 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  14 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  15 allegations and, therefore, denies the allegations.

                                                                  16         113.    To the extent that the allegations in Paragraph 113 are directed against PayPal, the

                                                                  17 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  18 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  19 allegations and, therefore, denies the allegations.

                                                                  20         114.    To the extent that the allegations in Paragraph 114 are directed against PayPal, the

                                                                  21 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  22 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  23 allegations and, therefore, denies the allegations.

                                                                  24         115.    To the extent that the allegations in Paragraph 115 are directed against PayPal, the

                                                                  25 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  26 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  27 allegations and, therefore, denies the allegations.

                                                                  28
                                                                                                     - 16 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 17 of 58



                                                                   1         116.    To the extent that the allegations in Paragraph 116 are directed against PayPal, the

                                                                   2 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   3 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   4 allegations and, therefore, denies the allegations.

                                                                   5         117.    To the extent that the allegations in Paragraph 117 are directed against PayPal, the

                                                                   6 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   7 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations and, therefore, denies the allegations.

                                                                   9         118.    To the extent that the allegations in Paragraph 118 are directed against PayPal, the

                                                                  10 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  11 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
                      REED SMITH LLP




                                                                  12 allegations and, therefore, denies the allegations.

                                                                  13         119.    To the extent that the allegations in Paragraph 119 are directed against PayPal, the

                                                                  14 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  15 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  16 allegations and, therefore, denies the allegations.

                                                                  17         120.    To the extent that the allegations in Paragraph 120 are directed against PayPal, the

                                                                  18 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  19 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  20 allegations and, therefore, denies the allegations.

                                                                  21         121.    To the extent that the allegations in Paragraph 121 are directed against PayPal, the

                                                                  22 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  23 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  24 allegations and, therefore, denies the allegations.

                                                                  25         122.    To the extent that the allegations in Paragraph 122 are directed against PayPal, the

                                                                  26 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  27 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  28
                                                                                                     - 17 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 18 of 58



                                                                   1 allegations and, therefore, denies the allegations.

                                                                   2         123.    To the extent that the allegations in Paragraph 123 are directed against PayPal, the

                                                                   3 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   4 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   5 allegations and, therefore, denies the allegations.

                                                                   6         124.    To the extent that the allegations in Paragraph 124 are directed against PayPal, the

                                                                   7 allegations are denied. To the extent that the allegations are directed against another defendant,
A limited liability partnership formed in the State of Delaware




                                                                   8 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   9 allegations and, therefore, denies the allegations.

                                                                  10         125.    To the extent that the allegations in Paragraph 125 are directed against PayPal, the

                                                                  11 allegations are denied. To the extent that the allegations are directed against another defendant,
                      REED SMITH LLP




                                                                  12 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  13 allegations and, therefore, denies the allegations.

                                                                  14         126.    To the extent that the allegations in Paragraph 126 are directed against PayPal, the

                                                                  15 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  16 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  17 allegations and, therefore, denies the allegations.

                                                                  18         127.    To the extent that the allegations in Paragraph 127 are directed against PayPal, the

                                                                  19 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  20 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  21 allegations and, therefore, denies the allegations.

                                                                  22         128.    To the extent that the allegations in Paragraph 128 are directed against PayPal, the

                                                                  23 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  24 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  25 allegations and, therefore, denies the allegations.

                                                                  26         129.    To the extent that the allegations in Paragraph 129 are directed against PayPal, the

                                                                  27 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  28
                                                                                                     - 18 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 19 of 58



                                                                   1 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   2 allegations and, therefore, denies the allegations.

                                                                   3         130.    To the extent that the allegations in Paragraph 130 are directed against PayPal, the

                                                                   4 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   5 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   6 allegations and, therefore, denies the allegations.

                                                                   7         131.    To the extent that the allegations in Paragraph 131 are directed against PayPal, the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   9 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  10 allegations and, therefore, denies the allegations.

                                                                  11         132.    To the extent that the allegations in Paragraph 132 are directed against PayPal, the
                      REED SMITH LLP




                                                                  12 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  13 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  14 allegations and, therefore, denies the allegations.

                                                                  15         133.    To the extent that the allegations in Paragraph 133 are directed against PayPal, the

                                                                  16 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  17 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  18 allegations and, therefore, denies the allegations.

                                                                  19         134.    To the extent that the allegations in Paragraph 134 are directed against PayPal, the

                                                                  20 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  21 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  22 allegations and, therefore, denies the allegations.

                                                                  23         135.    To the extent that the allegations in Paragraph 135 are directed against PayPal, the

                                                                  24 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  25 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  26 allegations and, therefore, denies the allegations.

                                                                  27         136.    To the extent that the allegations in Paragraph 136 are directed against PayPal, the

                                                                  28
                                                                                                     - 19 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 20 of 58



                                                                   1 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   2 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   3 allegations and, therefore, denies the allegations.

                                                                   4         137.    To the extent that the allegations in Paragraph 137 are directed against PayPal, the

                                                                   5 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   6 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   7 allegations and, therefore, denies the allegations.
A limited liability partnership formed in the State of Delaware




                                                                   8         138.    To the extent that the allegations in Paragraph 138 are directed against PayPal, the

                                                                   9 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  10 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  11 allegations and, therefore, denies the allegations.
                      REED SMITH LLP




                                                                  12         139.    To the extent that the allegations in Paragraph 139 are directed against PayPal, the

                                                                  13 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  14 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  15 allegations and, therefore, denies the allegations.

                                                                  16         140.    To the extent that the allegations in Paragraph 140 are directed against PayPal, the

                                                                  17 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  18 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  19 allegations and, therefore, denies the allegations.

                                                                  20         141.    To the extent that the allegations in Paragraph 141 are directed against PayPal, the

                                                                  21 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  22 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  23 allegations and, therefore, denies the allegations.

                                                                  24         142.    To the extent that the allegations in Paragraph 142 are directed against PayPal, the

                                                                  25 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  26 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  27 allegations and, therefore, denies the allegations.

                                                                  28
                                                                                                     - 20 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 21 of 58



                                                                   1         143.    To the extent that the allegations in Paragraph 143 are directed against PayPal, the

                                                                   2 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   3 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   4 allegations and, therefore, denies the allegations.

                                                                   5         144.    To the extent that the allegations in Paragraph 144 are directed against PayPal, the

                                                                   6 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   7 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations and, therefore, denies the allegations.

                                                                   9         145.    To the extent that the allegations in Paragraph 145 are directed against PayPal, the

                                                                  10 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  11 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
                      REED SMITH LLP




                                                                  12 allegations and, therefore, denies the allegations.

                                                                  13         146.    To the extent that the allegations in Paragraph 146 are directed against PayPal, the

                                                                  14 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  15 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  16 allegations and, therefore, denies the allegations.

                                                                  17         147.    To the extent that the allegations in Paragraph 147 are directed against PayPal, the

                                                                  18 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  19 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  20 allegations and, therefore, denies the allegations.

                                                                  21         148.    To the extent that the allegations in Paragraph 148 are directed against PayPal, the

                                                                  22 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  23 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  24 allegations and, therefore, denies the allegations.

                                                                  25         149.    To the extent that the allegations in Paragraph 149 are directed against PayPal, the

                                                                  26 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  27 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  28
                                                                                                     - 21 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 22 of 58



                                                                   1 allegations and, therefore, denies the allegations.

                                                                   2         150.    To the extent that the allegations in Paragraph 150 are directed against PayPal, the

                                                                   3 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   4 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   5 allegations and, therefore, denies the allegations.

                                                                   6         151.    To the extent that the allegations in Paragraph 151 are directed against PayPal, the

                                                                   7 allegations are denied. To the extent that the allegations are directed against another defendant,
A limited liability partnership formed in the State of Delaware




                                                                   8 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   9 allegations and, therefore, denies the allegations.

                                                                  10         152.    To the extent that the allegations in Paragraph 152 are directed against PayPal, the

                                                                  11 allegations are denied. To the extent that the allegations are directed against another defendant,
                      REED SMITH LLP




                                                                  12 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  13 allegations and, therefore, denies the allegations.

                                                                  14         153.    To the extent that the allegations in Paragraph 153 are directed against PayPal, the

                                                                  15 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  16 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  17 allegations and, therefore, denies the allegations.

                                                                  18         154.    To the extent that the allegations in Paragraph 154 are directed against PayPal, the

                                                                  19 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  20 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  21 allegations and, therefore, denies the allegations.

                                                                  22         155.    To the extent that the allegations in Paragraph 155 are directed against PayPal, the

                                                                  23 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  24 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  25 allegations and, therefore, denies the allegations.

                                                                  26         156.    To the extent that the allegations in Paragraph 156 are directed against PayPal, the

                                                                  27 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  28
                                                                                                     - 22 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 23 of 58



                                                                   1 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   2 allegations and, therefore, denies the allegations.

                                                                   3         157.    To the extent that the allegations in Paragraph 157 are directed against PayPal, the

                                                                   4 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   5 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   6 allegations and, therefore, denies the allegations.

                                                                   7         158.    To the extent that the allegations in Paragraph 158 are directed against PayPal, the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   9 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  10 allegations and, therefore, denies the allegations.

                                                                  11         159.    To the extent that the allegations in Paragraph 159 are directed against PayPal, the
                      REED SMITH LLP




                                                                  12 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  13 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  14 allegations and, therefore, denies the allegations.

                                                                  15         160.    To the extent that the allegations in Paragraph 160 are directed against PayPal, the

                                                                  16 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  17 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  18 allegations and, therefore, denies the allegations.

                                                                  19         161.    To the extent that the allegations in Paragraph 161 are directed against PayPal, the

                                                                  20 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  21 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  22 allegations and, therefore, denies the allegations.

                                                                  23         162.    To the extent that the allegations in Paragraph 162 are directed against PayPal, the

                                                                  24 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  25 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  26 allegations and, therefore, denies the allegations.

                                                                  27         163.    To the extent that the allegations in Paragraph 163 are directed against PayPal, the

                                                                  28
                                                                                                     - 23 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 24 of 58



                                                                   1 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   2 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   3 allegations and, therefore, denies the allegations.

                                                                   4         164.    To the extent that the allegations in Paragraph 164 are directed against PayPal, the

                                                                   5 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   6 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   7 allegations and, therefore, denies the allegations.
A limited liability partnership formed in the State of Delaware




                                                                   8         165.    To the extent that the allegations in Paragraph 165 are directed against PayPal, the

                                                                   9 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  10 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  11 allegations and, therefore, denies the allegations.
                      REED SMITH LLP




                                                                  12         166.    To the extent that the allegations in Paragraph 166 are directed against PayPal, the

                                                                  13 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  14 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  15 allegations and, therefore, denies the allegations.

                                                                  16         167.    To the extent that the allegations in Paragraph 167 are directed against PayPal, the

                                                                  17 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  18 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  19 allegations and, therefore, denies the allegations.

                                                                  20         168.    To the extent that the allegations in Paragraph 168 are directed against PayPal, the

                                                                  21 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  22 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  23 allegations and, therefore, denies the allegations.

                                                                  24         169.    To the extent that the allegations in Paragraph 169 are directed against PayPal, the

                                                                  25 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  26 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  27 allegations and, therefore, denies the allegations.

                                                                  28
                                                                                                     - 24 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 25 of 58



                                                                   1         170.    To the extent that the allegations in Paragraph 170 are directed against PayPal, the

                                                                   2 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   3 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   4 allegations and, therefore, denies the allegations.

                                                                   5         171.    To the extent that the allegations in Paragraph 171 are directed against PayPal, the

                                                                   6 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   7 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations and, therefore, denies the allegations.

                                                                   9         172.    To the extent that the allegations in Paragraph 172 are directed against PayPal, the

                                                                  10 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  11 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
                      REED SMITH LLP




                                                                  12 allegations and, therefore, denies the allegations.

                                                                  13         173.    To the extent that the allegations in Paragraph 173 are directed against PayPal, the

                                                                  14 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  15 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  16 allegations and, therefore, denies the allegations.

                                                                  17         174.    To the extent that the allegations in Paragraph 174 are directed against PayPal, the

                                                                  18 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  19 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  20 allegations and, therefore, denies the allegations.

                                                                  21         175.    To the extent that the allegations in Paragraph 175 are directed against PayPal, the

                                                                  22 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  23 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  24 allegations and, therefore, denies the allegations.

                                                                  25         176.    To the extent that the allegations in Paragraph 176 are directed against PayPal, the

                                                                  26 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  27 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  28
                                                                                                     - 25 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 26 of 58



                                                                   1 allegations and, therefore, denies the allegations.

                                                                   2         177.    To the extent that the allegations in Paragraph 177 are directed against PayPal, the

                                                                   3 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   4 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   5 allegations and, therefore, denies the allegations.

                                                                   6         178.    To the extent that the allegations in Paragraph 178 are directed against PayPal, the

                                                                   7 allegations are denied. To the extent that the allegations are directed against another defendant,
A limited liability partnership formed in the State of Delaware




                                                                   8 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   9 allegations and, therefore, denies the allegations.

                                                                  10         179.    To the extent that the allegations in Paragraph 179 are directed against PayPal, the

                                                                  11 allegations are denied. To the extent that the allegations are directed against another defendant,
                      REED SMITH LLP




                                                                  12 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  13 allegations and, therefore, denies the allegations.

                                                                  14         180.    To the extent that the allegations in Paragraph 180 are directed against PayPal, the

                                                                  15 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  16 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  17 allegations and, therefore, denies the allegations.

                                                                  18         181.    To the extent that the allegations in Paragraph 181 are directed against PayPal, the

                                                                  19 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  20 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  21 allegations and, therefore, denies the allegations.

                                                                  22         182.    To the extent that the allegations in Paragraph 182 are directed against PayPal, the

                                                                  23 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  24 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  25 allegations and, therefore, denies the allegations.

                                                                  26         183.    To the extent that the allegations in Paragraph 183 are directed against PayPal, the

                                                                  27 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  28
                                                                                                     - 26 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 27 of 58



                                                                   1 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   2 allegations and, therefore, denies the allegations.

                                                                   3         184.    To the extent that the allegations in Paragraph 184 are directed against PayPal, the

                                                                   4 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   5 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   6 allegations and, therefore, denies the allegations.

                                                                   7         185.    To the extent that the allegations in Paragraph 185 are directed against PayPal, the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   9 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  10 allegations and, therefore, denies the allegations.

                                                                  11         186.    To the extent that the allegations in Paragraph 186 are directed against PayPal, the
                      REED SMITH LLP




                                                                  12 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  13 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  14 allegations and, therefore, denies the allegations.

                                                                  15         187.    To the extent that the allegations in Paragraph 187 are directed against PayPal, the

                                                                  16 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  17 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  18 allegations and, therefore, denies the allegations.

                                                                  19         188.    To the extent that the allegations in Paragraph 188 are directed against PayPal, the

                                                                  20 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  21 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  22 allegations and, therefore, denies the allegations.

                                                                  23         189.    To the extent that the allegations in Paragraph 189 are directed against PayPal, the

                                                                  24 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  25 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  26 allegations and, therefore, denies the allegations.

                                                                  27         190.    To the extent that the allegations in Paragraph 190 are directed against PayPal, the

                                                                  28
                                                                                                     - 27 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 28 of 58



                                                                   1 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   2 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   3 allegations and, therefore, denies the allegations.

                                                                   4         191.    To the extent that the allegations in Paragraph 191 are directed against PayPal, the

                                                                   5 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   6 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   7 allegations and, therefore, denies the allegations.
A limited liability partnership formed in the State of Delaware




                                                                   8         192.    To the extent that the allegations in Paragraph 192 are directed against PayPal, the

                                                                   9 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  10 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  11 allegations and, therefore, denies the allegations.
                      REED SMITH LLP




                                                                  12         193.    To the extent that the allegations in Paragraph 193 are directed against PayPal, the

                                                                  13 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  14 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  15 allegations and, therefore, denies the allegations.

                                                                  16         194.    To the extent that the allegations in Paragraph 194 are directed against PayPal, the

                                                                  17 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  18 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  19 allegations and, therefore, denies the allegations.

                                                                  20         195.    To the extent that the allegations in Paragraph 195 are directed against PayPal, the

                                                                  21 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  22 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  23 allegations and, therefore, denies the allegations.

                                                                  24         196.    To the extent that the allegations in Paragraph 196 are directed against PayPal, the

                                                                  25 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  26 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  27 allegations and, therefore, denies the allegations.

                                                                  28
                                                                                                     - 28 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 29 of 58



                                                                   1         197.    To the extent that the allegations in Paragraph 197 are directed against PayPal, the

                                                                   2 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   3 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   4 allegations and, therefore, denies the allegations.

                                                                   5         198.    To the extent that the allegations in Paragraph 198 are directed against PayPal, the

                                                                   6 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   7 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations and, therefore, denies the allegations.

                                                                   9         199.    To the extent that the allegations in Paragraph 199 are directed against PayPal, the

                                                                  10 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  11 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
                      REED SMITH LLP




                                                                  12 allegations and, therefore, denies the allegations.

                                                                  13         200.    To the extent that the allegations in Paragraph 200 are directed against PayPal, the

                                                                  14 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  15 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  16 allegations and, therefore, denies the allegations.

                                                                  17         201.    To the extent that the allegations in Paragraph 201 are directed against PayPal, the

                                                                  18 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  19 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  20 allegations and, therefore, denies the allegations.

                                                                  21         202.    To the extent that the allegations in Paragraph 202 are directed against PayPal, the

                                                                  22 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  23 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  24 allegations and, therefore, denies the allegations.

                                                                  25         203.    To the extent that the allegations in Paragraph 203 are directed against PayPal, the

                                                                  26 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  27 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  28
                                                                                                     - 29 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 30 of 58



                                                                   1 allegations and, therefore, denies the allegations.

                                                                   2         204.    To the extent that the allegations in Paragraph 204 are directed against PayPal, the

                                                                   3 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   4 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   5 allegations and, therefore, denies the allegations.

                                                                   6         205.    To the extent that the allegations in Paragraph 205 are directed against PayPal, the

                                                                   7 allegations are denied. To the extent that the allegations are directed against another defendant,
A limited liability partnership formed in the State of Delaware




                                                                   8 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   9 allegations and, therefore, denies the allegations.

                                                                  10         206.    To the extent that the allegations in Paragraph 206 are directed against PayPal, the

                                                                  11 allegations are denied. To the extent that the allegations are directed against another defendant,
                      REED SMITH LLP




                                                                  12 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  13 allegations and, therefore, denies the allegations.

                                                                  14         207.    To the extent that the allegations in Paragraph 207 are directed against PayPal, the

                                                                  15 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  16 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  17 allegations and, therefore, denies the allegations.

                                                                  18         208.    To the extent that the allegations in Paragraph 208 are directed against PayPal, the

                                                                  19 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  20 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  21 allegations and, therefore, denies the allegations.

                                                                  22         209.    To the extent that the allegations in Paragraph 209 are directed against PayPal, the

                                                                  23 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  24 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  25 allegations and, therefore, denies the allegations.

                                                                  26         210.    To the extent that the allegations in Paragraph 210 are directed against PayPal, the

                                                                  27 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  28
                                                                                                     - 30 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 31 of 58



                                                                   1 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   2 allegations and, therefore, denies the allegations.

                                                                   3         211.    To the extent that the allegations in Paragraph 211 are directed against PayPal, the

                                                                   4 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   5 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   6 allegations and, therefore, denies the allegations.

                                                                   7         212.    To the extent that the allegations in Paragraph 212 are directed against PayPal, the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   9 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  10 allegations and, therefore, denies the allegations.

                                                                  11         213.    To the extent that the allegations in Paragraph 213 are directed against PayPal, the
                      REED SMITH LLP




                                                                  12 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  13 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  14 allegations and, therefore, denies the allegations.

                                                                  15         214.    To the extent that the allegations in Paragraph 214 are directed against PayPal, the

                                                                  16 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  17 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  18 allegations and, therefore, denies the allegations.

                                                                  19         215.    To the extent that the allegations in Paragraph 215 are directed against PayPal, the

                                                                  20 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  21 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  22 allegations and, therefore, denies the allegations.

                                                                  23         216.    To the extent that the allegations in Paragraph 216 are directed against PayPal, the

                                                                  24 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  25 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  26 allegations and, therefore, denies the allegations.

                                                                  27         217.    To the extent that the allegations in Paragraph 217 are directed against PayPal, the

                                                                  28
                                                                                                     - 31 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 32 of 58



                                                                   1 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   2 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   3 allegations and, therefore, denies the allegations.

                                                                   4         218.    To the extent that the allegations in Paragraph 218 are directed against PayPal, the

                                                                   5 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   6 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   7 allegations and, therefore, denies the allegations.
A limited liability partnership formed in the State of Delaware




                                                                   8         219.    To the extent that the allegations in Paragraph 219 are directed against PayPal, the

                                                                   9 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  10 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  11 allegations and, therefore, denies the allegations.
                      REED SMITH LLP




                                                                  12         220.    To the extent that the allegations in Paragraph 220 are directed against PayPal, the

                                                                  13 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  14 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  15 allegations and, therefore, denies the allegations.

                                                                  16         221.    To the extent that the allegations in Paragraph 221 are directed against PayPal, the

                                                                  17 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  18 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  19 allegations and, therefore, denies the allegations.

                                                                  20         222.    To the extent that the allegations in Paragraph 222 are directed against PayPal, the

                                                                  21 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  22 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  23 allegations and, therefore, denies the allegations.

                                                                  24         223.    To the extent that the allegations in Paragraph 223 are directed against PayPal, the

                                                                  25 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  26 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  27 allegations and, therefore, denies the allegations.

                                                                  28
                                                                                                     - 32 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 33 of 58



                                                                   1         224.    To the extent that the allegations in Paragraph 224 are directed against PayPal, the

                                                                   2 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   3 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   4 allegations and, therefore, denies the allegations.

                                                                   5         225.    To the extent that the allegations in Paragraph 225 are directed against PayPal, the

                                                                   6 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   7 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations and, therefore, denies the allegations.

                                                                   9         226.    To the extent that the allegations in Paragraph 226 are directed against PayPal, the

                                                                  10 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  11 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
                      REED SMITH LLP




                                                                  12 allegations and, therefore, denies the allegations.

                                                                  13         227.    To the extent that the allegations in Paragraph 227 are directed against PayPal, the

                                                                  14 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  15 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  16 allegations and, therefore, denies the allegations.

                                                                  17         228.    To the extent that the allegations in Paragraph 228 are directed against PayPal, the

                                                                  18 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  19 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  20 allegations and, therefore, denies the allegations.

                                                                  21         229.    To the extent that the allegations in Paragraph 229 are directed against PayPal, the

                                                                  22 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  23 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  24 allegations and, therefore, denies the allegations.

                                                                  25         230.    To the extent that the allegations in Paragraph 230 are directed against PayPal, the

                                                                  26 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  27 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  28
                                                                                                     - 33 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 34 of 58



                                                                   1 allegations and, therefore, denies the allegations.

                                                                   2         231.    To the extent that the allegations in Paragraph 231 are directed against PayPal, the

                                                                   3 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   4 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   5 allegations and, therefore, denies the allegations.

                                                                   6         232.    To the extent that the allegations in Paragraph 232 are directed against PayPal, the

                                                                   7 allegations are denied. To the extent that the allegations are directed against another defendant,
A limited liability partnership formed in the State of Delaware




                                                                   8 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   9 allegations and, therefore, denies the allegations.

                                                                  10         233.    To the extent that the allegations in Paragraph 233 are directed against PayPal, the

                                                                  11 allegations are denied. To the extent that the allegations are directed against another defendant,
                      REED SMITH LLP




                                                                  12 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  13 allegations and, therefore, denies the allegations.

                                                                  14         234.    To the extent that the allegations in Paragraph 234 are directed against PayPal, the

                                                                  15 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  16 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  17 allegations and, therefore, denies the allegations.

                                                                  18         235.    To the extent that the allegations in Paragraph 235 are directed against PayPal, the

                                                                  19 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  20 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  21 allegations and, therefore, denies the allegations.

                                                                  22         236.    To the extent that the allegations in Paragraph 236 are directed against PayPal, the

                                                                  23 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  24 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  25 allegations and, therefore, denies the allegations.

                                                                  26         237.    To the extent that the allegations in Paragraph 237 are directed against PayPal, the

                                                                  27 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  28
                                                                                                     - 34 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 35 of 58



                                                                   1 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   2 allegations and, therefore, denies the allegations.

                                                                   3         238.    To the extent that the allegations in Paragraph 238 are directed against PayPal, the

                                                                   4 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   5 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   6 allegations and, therefore, denies the allegations.

                                                                   7         239.    To the extent that the allegations in Paragraph 239 are directed against PayPal, the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   9 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  10 allegations and, therefore, denies the allegations.

                                                                  11         240.    Answering Paragraph 240 of the Complaint, PayPal is without sufficient knowledge
                      REED SMITH LLP




                                                                  12 and/or information to form a belief as to the truth of the allegations and, therefore, denies the

                                                                  13 allegations.

                                                                  14         241.    To the extent that the allegations in Paragraph 241 are directed against PayPal, the

                                                                  15 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  16 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  17 allegations and, therefore, denies the allegations.

                                                                  18         242.    To the extent that the allegations in Paragraph 242 are directed against PayPal, the

                                                                  19 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  20 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  21 allegations and, therefore, denies the allegations.

                                                                  22         243.    The allegations in Paragraph 243 of the Complaint constitute legal conclusions to

                                                                  23 which no response is required. To the extent a response is required, the allegations are denied.

                                                                  24         244.    To the extent that the allegations in Paragraph 244 are directed against PayPal, the

                                                                  25 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  26 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  27 allegations and, therefore, denies the allegations.

                                                                  28
                                                                                                     - 35 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 36 of 58



                                                                   1         245.    To the extent that the allegations in Paragraph 245 are directed against PayPal, the

                                                                   2 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   3 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   4 allegations and, therefore, denies the allegations.

                                                                   5         246.    To the extent that the allegations in Paragraph 246 are directed against PayPal, the

                                                                   6 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   7 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations and, therefore, denies the allegations.

                                                                   9         247.    To the extent that the allegations in Paragraph 247 are directed against PayPal, the

                                                                  10 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  11 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
                      REED SMITH LLP




                                                                  12 allegations and, therefore, denies the allegations.

                                                                  13         248.    To the extent that the allegations in Paragraph 248 are directed against PayPal, the

                                                                  14 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  15 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  16 allegations and, therefore, denies the allegations.

                                                                  17         249.    To the extent that the allegations in Paragraph 249 are directed against PayPal, the

                                                                  18 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  19 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  20 allegations and, therefore, denies the allegations.

                                                                  21         250.    Answering Paragraph 250 of the Complaint, PayPal is without sufficient knowledge

                                                                  22 and/or information to form a belief as to the truth of the Plaintiff’s alleged beliefs and, therefore,

                                                                  23 denies the allegations. PayPal denies that it violated the TCPA and denies all remaining allegations

                                                                  24 of Paragraph 250.

                                                                  25         251.    To the extent that the allegations in Paragraph 251 are directed against PayPal, the

                                                                  26 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  27 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  28
                                                                                                     - 36 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 37 of 58



                                                                   1 allegations and, therefore, denies the allegations.

                                                                   2         252.    To the extent that the allegations in Paragraph 252 are directed against PayPal, the

                                                                   3 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   4 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   5 allegations and, therefore, denies the allegations.

                                                                   6         253.    To the extent that the allegations in Paragraph 253 are directed against PayPal, the

                                                                   7 allegations are denied. To the extent that the allegations are directed against another defendant,
A limited liability partnership formed in the State of Delaware




                                                                   8 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   9 allegations and, therefore, denies the allegations.

                                                                  10         254.    To the extent that the allegations in Paragraph 254 are directed against PayPal, the

                                                                  11 allegations are denied. To the extent that the allegations are directed against another defendant,
                      REED SMITH LLP




                                                                  12 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  13 allegations and, therefore, denies the allegations.

                                                                  14         255.    To the extent that the allegations in Paragraph 255 are directed against PayPal, the

                                                                  15 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  16 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  17 allegations and, therefore, denies the allegations.

                                                                  18         256.    To the extent that the allegations in Paragraph 256 are directed against PayPal, the

                                                                  19 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  20 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  21 allegations and, therefore, denies the allegations.

                                                                  22         257.    To the extent that the allegations in Paragraph 257 are directed against PayPal, the

                                                                  23 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  24 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  25 allegations and, therefore, denies the allegations.

                                                                  26         258.    To the extent that the allegations in Paragraph 258 are directed against PayPal, the

                                                                  27 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  28
                                                                                                     - 37 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 38 of 58



                                                                   1 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   2 allegations and, therefore, denies the allegations.

                                                                   3         259.    Answering Paragraph 259 of the Complaint, PayPal is without sufficient knowledge

                                                                   4 and/or information to form a belief as to the truth of the allegations and, therefore, denies the

                                                                   5 allegations. PayPal denies that it violated the TCPA and denies all remaining allegations of

                                                                   6 Paragraph 259.

                                                                   7         260.    Answering Paragraph 260 of the Complaint, PayPal is without sufficient knowledge
A limited liability partnership formed in the State of Delaware




                                                                   8 and/or information to form a belief as to the truth of the allegations and, therefore, denies the

                                                                   9 allegations. PayPal denies that it violated the TCPA and denies all remaining allegations of

                                                                  10 Paragraph 260.

                                                                  11                As to PayPal is Vicariously Liable for Synchrony's TCPA Violations
                      REED SMITH LLP




                                                                  12         261.    Answering Paragraph 261 of the Complaint, PayPal is without sufficient knowledge

                                                                  13 and/or information to form a belief as to the truth of the allegations and, therefore, denies the

                                                                  14 allegations. PayPal denies that it violated the TCPA and denies all remaining allegations of

                                                                  15 Paragraph 261.

                                                                  16         262.    The allegations in Paragraph 262 of the Complaint constitute legal conclusions to

                                                                  17 which no response is required. To the extent a response is required, the allegations are denied.

                                                                  18         263.    Answering Paragraph 263 of the Complaint, the allegations are denied.

                                                                  19         264.    Answering Paragraph 264 of the Complaint, the allegations are denied.

                                                                  20         265.    Answering Paragraph 265 of the Complaint, the allegations are denied.

                                                                  21         266.    Answering Paragraph 266 of the Complaint, the allegations are denied.

                                                                  22         267.    Answering Paragraph 267 of the Complaint, the allegations are denied.

                                                                  23         268.    Answering Paragraph 268 of the Complaint, the allegations are denied.

                                                                  24         269.    Answering Paragraph 269 of the Complaint, the allegations are denied.

                                                                  25         270.    Answering Paragraph 270 of the Complaint, the allegations are denied.

                                                                  26         271.    Answering Paragraph 271 of the Complaint, the allegations are denied.

                                                                  27         272.    Answering Paragraph 272 of the Complaint, the allegations are denied.

                                                                  28
                                                                                                     - 38 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 39 of 58



                                                                   1         273.    Answering Paragraph 273 of the Complaint, the allegations are denied.

                                                                   2         274.    Answering Paragraph 274 of the Complaint, the allegations are denied.

                                                                   3         275.    Answering Paragraph 275 of the Complaint, the allegations are too vague and

                                                                   4 ambiguous to require a response as the terms “sophisticated corporation,” “knowledgeable about the

                                                                   5 TCPA,” and “subject to TCPA class action litigation” are not explained, assert conclusions of law,

                                                                   6 and purport to call for the mental impressions of PayPal’s counsel. To the extent that a response is

                                                                   7 required, PayPal denies the allegations. PayPal denies any remaining allegations not specifically
A limited liability partnership formed in the State of Delaware




                                                                   8 admitted herein.

                                                                   9         276.    Answering Paragraph 276 of the Complaint, the allegations are too vague and

                                                                  10 ambiguous to require a response as the terms “sophisticated corporation” and “knowledgeable about

                                                                  11 the TCPA” are not explained, assert conclusions of law, and purport to call for the mental
                      REED SMITH LLP




                                                                  12 impressions of PayPal’s counsel. To the extent that a response is required, PayPal denies the

                                                                  13 allegations. PayPal denies any remaining allegations not specifically admitted herein.

                                                                  14         277.    Answering Paragraph 277 of the Complaint, the allegations are denied.

                                                                  15         278.    Answering Paragraph 278 of the Complaint, the allegations are denied.

                                                                  16         279.    Answering Paragraph 279 of the Complaint, the allegations are denied.

                                                                  17                                              As to Count I

                                                                  18                                  ATDS Based Calls Without Consent

                                                                  19         280.    PayPal incorporates its responses to the preceding Paragraphs 1 through 279 as if

                                                                  20 fully stated herein.

                                                                  21         281.    To the extent that the allegations in Paragraph 281 are directed against PayPal, the

                                                                  22 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  23 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  24 allegations and, therefore, denies the allegations.

                                                                  25         282.    To the extent that the allegations in Paragraph 282 are directed against PayPal, the

                                                                  26 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  27 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  28
                                                                                                     - 39 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 40 of 58



                                                                   1 allegations and, therefore, denies the allegations.

                                                                   2         283.    To the extent that the allegations in Paragraph 283 are directed against PayPal, the

                                                                   3 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   4 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   5 allegations and, therefore, denies the allegations.

                                                                   6         284.    To the extent that the allegations in Paragraph 284 are directed against PayPal, the

                                                                   7 allegations are denied. To the extent that the allegations are directed against another defendant,
A limited liability partnership formed in the State of Delaware




                                                                   8 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   9 allegations and, therefore, denies the allegations.

                                                                  10         285.    To the extent that the allegations in Paragraph 285 are directed against PayPal, the

                                                                  11 allegations are denied. To the extent that the allegations are directed against another defendant,
                      REED SMITH LLP




                                                                  12 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  13 allegations and, therefore, denies the allegations.

                                                                  14         286.    To the extent that the allegations in Paragraph 286 are directed against PayPal, the

                                                                  15 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  16 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  17 allegations and, therefore, denies the allegations.

                                                                  18         287.    To the extent that the allegations in Paragraph 287 are directed against PayPal, the

                                                                  19 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  20 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  21 allegations and, therefore, denies the allegations.

                                                                  22         288.    To the extent that the allegations in Paragraph 288 are directed against PayPal, the

                                                                  23 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  24 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  25 allegations and, therefore, denies the allegations.

                                                                  26         289.    To the extent that the allegations in Paragraph 289 are directed against PayPal, the

                                                                  27 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  28
                                                                                                     - 40 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 41 of 58



                                                                   1 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   2 allegations and, therefore, denies the allegations.

                                                                   3          290.   To the extent that the allegations in Paragraph 290 are directed against PayPal, the

                                                                   4 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   5 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   6 allegations and, therefore, denies the allegations.

                                                                   7          291.   To the extent that the allegations in Paragraph 291 are directed against PayPal, the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   9 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  10 allegations and, therefore, denies the allegations.

                                                                  11          292.   To the extent that the allegations in Paragraph 292 are directed against PayPal, the
                      REED SMITH LLP




                                                                  12 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  13 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  14 allegations and, therefore, denies the allegations.

                                                                  15          In response to Plaintiff’s unnumbered prayer for relief following Paragraph 292, PayPal

                                                                  16 denies that Plaintiff or the putative class is entitled to any relief from PayPal based on the allegations

                                                                  17 and claims set forth in the Complaint.

                                                                  18                                              As to Count II

                                                                  19                                 ATDS Based Calls - Willful Violations

                                                                  20          293.   PayPal incorporates its responses to the preceding Paragraphs 1 through 292 as if

                                                                  21 fully stated herein.

                                                                  22          294.   To the extent that the allegations in Paragraph 294 are directed against PayPal, the

                                                                  23 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  24 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  25 allegations and, therefore, denies the allegations.

                                                                  26          295.   To the extent that the allegations in Paragraph 295 are directed against PayPal, the

                                                                  27 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  28
                                                                                                     - 41 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 42 of 58



                                                                   1 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   2 allegations and, therefore, denies the allegations.

                                                                   3          296.   To the extent that the allegations in Paragraph 290 are directed against PayPal, the

                                                                   4 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   5 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   6 allegations and, therefore, denies the allegations.

                                                                   7          In response to Plaintiff’s unnumbered prayer for relief following Paragraph 297, PayPal
A limited liability partnership formed in the State of Delaware




                                                                   8 denies that Plaintiff or the putative class is entitled to any relief from PayPal based on the allegations

                                                                   9 and claims set forth in the Complaint.

                                                                  10                                              As to Count III

                                                                  11                             Pre-Recorded Message Calls Without Consent
                      REED SMITH LLP




                                                                  12          297.   PayPal incorporates its responses to the preceding Paragraphs 1 through 296 as if

                                                                  13 fully stated herein.

                                                                  14          298.   To the extent that the allegations in Paragraph 298 are directed against PayPal, the

                                                                  15 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  16 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  17 allegations and, therefore, denies the allegations.

                                                                  18          299.   The allegations in Paragraph 299 of the Complaint constitute legal conclusions to

                                                                  19 which no response is required. To the extent a response is required, PayPal denies that it violated the

                                                                  20 TCPA and denies that Plaintiff or the putative class is entitled to any relief from PayPal based on the

                                                                  21 allegations and claims set forth in the Complaint.

                                                                  22          In response to Plaintiff’s unnumbered prayer for relief following Paragraph 299, PayPal

                                                                  23 denies that Plaintiff or the putative class is entitled to any relief from PayPal based on the allegations

                                                                  24 and claims set forth in the Complaint.

                                                                  25                                              As to Count IV

                                                                  26                            Pre-Recorded Message Calls Willful Violations

                                                                  27          300.   PayPal incorporates its responses to the preceding Paragraphs 1 through 299 as if

                                                                  28
                                                                                                     - 42 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 43 of 58



                                                                   1 fully stated herein.

                                                                   2         301.    To the extent that the allegations in Paragraph 301 are directed against PayPal, the

                                                                   3 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   4 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   5 allegations and, therefore, denies the allegations.

                                                                   6         302.    The allegations in Paragraph 302 of the Complaint constitute legal conclusions to

                                                                   7 which no response is required. To the extent a response is required, PayPal denies that it violated the
A limited liability partnership formed in the State of Delaware




                                                                   8 TCPA and denies that Plaintiff or the putative class is entitled to any relief from PayPal based on the

                                                                   9 allegations and claims set forth in the Complaint.

                                                                  10         303.    The allegations in Paragraph 303 of the Complaint constitute legal conclusions to

                                                                  11 which no response is required. To the extent a response is required, PayPal denies that it violated the
                      REED SMITH LLP




                                                                  12 TCPA and denies that Plaintiff or the putative class is entitled to any relief from PayPal based on the

                                                                  13 allegations and claims set forth in the Complaint.

                                                                  14                                       As to Class Action Claims

                                                                  15         304.    PayPal incorporates its responses to the preceding Paragraphs 1 through 303 as if

                                                                  16 fully stated herein.

                                                                  17         305.    The allegations in Paragraph 305 of the Complaint constitute legal conclusions to

                                                                  18 which no response is required. To the extent a response is required, the allegations are denied.

                                                                  19         306.    The allegations in Paragraph 306 of the Complaint constitute legal conclusions to

                                                                  20 which no response is required. To the extent a response is required, the allegations are denied.

                                                                  21         307.    The allegations in Paragraph 307 of the Complaint constitute legal conclusions to

                                                                  22 which no response is required. To the extent a response is required, the allegations are denied.

                                                                  23         308.    The allegations in Paragraph 308 set forth legal conclusions to which no response is

                                                                  24 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  25 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                  26 class or could represent the purported class.

                                                                  27         309.    The allegations in Paragraph 309 set forth legal conclusions to which no response is

                                                                  28
                                                                                                     - 43 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 44 of 58



                                                                   1 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                   2 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                   3 class or could represent the purported class.

                                                                   4          310.   The allegations in Paragraph 310 set forth legal conclusions to which no response is

                                                                   5 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                   6 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                   7 class or could represent the purported class.
A limited liability partnership formed in the State of Delaware




                                                                   8          311.   The allegations in Paragraph 311 set forth legal conclusions to which no response is

                                                                   9 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  10 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                  11 class or could represent the purported class.
                      REED SMITH LLP




                                                                  12          312.   The allegations in Paragraph 312 set forth legal conclusions to which no response is

                                                                  13 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  14 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                  15 class or could represent the purported class.

                                                                  16          313.   The allegations in Paragraph 313, and all subparts, set forth legal conclusions to

                                                                  17 which no response is required. To the extent a response is required, the allegations are denied. In

                                                                  18 further response, PayPal denies that the purported class can be certified, and denies that Plaintiff is a

                                                                  19 member of the purported class or could represent the purported class.

                                                                  20          314.   The allegations in Paragraph 314 set forth legal conclusions to which no response is

                                                                  21 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  22 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                  23 class or could represent the purported class.

                                                                  24          315.   The allegations in Paragraph 315 set forth legal conclusions to which no response is

                                                                  25 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  26 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                  27 class or could represent the purported class.

                                                                  28
                                                                                                     - 44 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 45 of 58



                                                                   1         316.    The allegations in Paragraph 316 set forth legal conclusions to which no response is

                                                                   2 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                   3 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                   4 class or could represent the purported class.

                                                                   5         317.    The allegations in Paragraph 317 set forth legal conclusions to which no response is

                                                                   6 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                   7 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported
A limited liability partnership formed in the State of Delaware




                                                                   8 class or could represent the purported class.

                                                                   9         318.    The allegations in Paragraph 318 set forth legal conclusions to which no response is

                                                                  10 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  11 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported
                      REED SMITH LLP




                                                                  12 class or could represent the purported class.

                                                                  13         319.    The allegations in Paragraph 319 set forth legal conclusions to which no response is

                                                                  14 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  15 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                  16 class or could represent the purported class.

                                                                  17         320.    PayPal denies the allegations of Paragraph 320 that Plaintiff will fairly and

                                                                  18 adequately protect the interests of the putative class. PayPal is without sufficient knowledge and/or

                                                                  19 information to form a belief as to the truth of the remaining allegations and, therefore, denies the

                                                                  20 allegations.

                                                                  21         321.    Answering Paragraph 321 of the Complaint, the allegations are denied. In further

                                                                  22 response, upon information and belief, Plaintiff entered into a contract governing the terms of the

                                                                  23 credit account at issue in this litigation which contained an unambiguous waiver of any class action

                                                                  24 claim. PayPal denies any remaining allegations not specifically admitted herein.

                                                                  25         322.    Answering Paragraph 322 of the Complaint, PayPal is without sufficient knowledge

                                                                  26 and/or information to form a belief as to the truth of the remaining allegations and, therefore, denies

                                                                  27 the allegations.

                                                                  28
                                                                                                     - 45 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 46 of 58



                                                                   1         323.    Answering Paragraph 323 of the Complaint, PayPal is without sufficient knowledge

                                                                   2 and/or information to form a belief as to the truth of the remaining allegations and, therefore, denies

                                                                   3 the allegations.

                                                                   4         324.    The allegations in Paragraph 324 set forth legal conclusions to which no response is

                                                                   5 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                   6 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                   7 class or could represent the purported class.
A limited liability partnership formed in the State of Delaware




                                                                   8                                             As to Count VI

                                                                   9                    California Based Class Action -ATDS Calls Without Consent

                                                                  10         325.    PayPal incorporates its responses to the preceding Paragraphs 1 through 324 as if

                                                                  11 fully stated herein.
                      REED SMITH LLP




                                                                  12         326.    To the extent that the allegations in Paragraph 326 are directed against PayPal, the

                                                                  13 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  14 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  15 allegations and, therefore, denies the allegations.

                                                                  16         327.    To the extent that the allegations in Paragraph 327 are directed against PayPal, the

                                                                  17 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  18 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  19 allegations and, therefore, denies the allegations.

                                                                  20         328.    The allegations in Paragraph 328 set forth legal conclusions to which no response is

                                                                  21 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  22 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                  23 class or could represent the purported class.

                                                                  24         329.    The allegations in Paragraph 329 set forth legal conclusions to which no response is

                                                                  25 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  26 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                  27 class or could represent the purported class.

                                                                  28
                                                                                                     - 46 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 47 of 58



                                                                   1          330.   The allegations in Paragraph 330 set forth legal conclusions to which no response is

                                                                   2 required. To the extent a response is required, the allegations refer to the TCPA and related writings,

                                                                   3 which speaks for themselves. PayPal denies any characterizations or allegations inconsistent with

                                                                   4 that writing, and to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of context

                                                                   5 the writings referenced in Paragraph 330, the allegations are denied.

                                                                   6          331.   The allegations in Paragraph 331 set forth legal conclusions to which no response is

                                                                   7 required. To the extent a response is required, the allegations are denied. In further response, PayPal
A limited liability partnership formed in the State of Delaware




                                                                   8 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                   9 class or could represent the purported class.

                                                                  10          In response to Plaintiff’s unnumbered prayer for relief following Paragraph 331, PayPal

                                                                  11 denies that Plaintiff or the putative class is entitled to any relief from PayPal based on the allegations
                      REED SMITH LLP




                                                                  12 and claims set forth in the Complaint.

                                                                  13                                             As to Count VII

                                                                  14                    Nationwide Based Class Action - ATDS Calls Without Consent

                                                                  15          332.   PayPal incorporates its responses to the preceding Paragraphs 1 through 331 as if

                                                                  16 fully stated herein.

                                                                  17          333.   To the extent that the allegations in Paragraph 333 are directed against PayPal, the

                                                                  18 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  19 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  20 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                  21 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                  22 represent the purported class.

                                                                  23          334.   To the extent that the allegations in Paragraph 334 are directed against PayPal, the

                                                                  24 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  25 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  26 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                  27 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                  28
                                                                                                     - 47 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 48 of 58



                                                                   1 represent the purported class.

                                                                   2          335.   The allegations in Paragraph 335 set forth legal conclusions to which no response is

                                                                   3 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                   4 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                   5 class or could represent the purported class.

                                                                   6          336.   The allegations in Paragraph 336 set forth legal conclusions to which no response is

                                                                   7 required. To the extent a response is required, the allegations are denied. In further response, PayPal
A limited liability partnership formed in the State of Delaware




                                                                   8 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                   9 class or could represent the purported class.

                                                                  10          337.   The allegations in Paragraph 337 set forth legal conclusions to which no response is

                                                                  11 required. To the extent a response is required, the allegations refer to the TCPA and related writings,
                      REED SMITH LLP




                                                                  12 which speaks for themselves. PayPal denies any characterizations or allegations inconsistent with

                                                                  13 that writing, and to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of context

                                                                  14 the writings referenced in Paragraph 337, the allegations are denied.

                                                                  15          338.   The allegations in Paragraph 338 set forth legal conclusions to which no response is

                                                                  16 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  17 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                  18 class or could represent the purported class.

                                                                  19          In response to Plaintiff’s unnumbered prayer for relief following Paragraph 338, PayPal

                                                                  20 denies that Plaintiff or the putative class is entitled to any relief from PayPal based on the allegations

                                                                  21 and claims set forth in the Complaint.

                                                                  22                                             As to Count VIII

                                                                  23                        California Class Action - ATDS Calls Willful Violations

                                                                  24          339.   PayPal incorporates its responses to the preceding Paragraphs 1 through 338 as if

                                                                  25 fully stated herein.

                                                                  26          340.   To the extent that the allegations in Paragraph 340 are directed against PayPal, the

                                                                  27 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  28
                                                                                                     - 48 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 49 of 58



                                                                   1 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   2 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                   3 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                   4 represent the purported class.

                                                                   5          341.   The allegations in Paragraph 341 set forth legal conclusions to which no response is

                                                                   6 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                   7 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported
A limited liability partnership formed in the State of Delaware




                                                                   8 class or could represent the purported class.

                                                                   9          342.   The allegations in Paragraph 342 set forth legal conclusions to which no response is

                                                                  10 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  11 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported
                      REED SMITH LLP




                                                                  12 class or could represent the purported class.

                                                                  13          343.   To the extent that the allegations in Paragraph 343 are directed against PayPal, the

                                                                  14 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  15 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  16 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                  17 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                  18 represent the purported class.

                                                                  19          In response to Plaintiff’s unnumbered prayer for relief following Paragraph 343, PayPal

                                                                  20 denies that Plaintiff or the putative class is entitled to any relief from PayPal based on the allegations

                                                                  21 and claims set forth in the Complaint.

                                                                  22                                              As to Count IX

                                                                  23                          Nationwide ATOS Class Action - Willful Violations

                                                                  24          344.   PayPal incorporates its responses to the preceding Paragraphs 1 through 343 as if

                                                                  25 fully stated herein.

                                                                  26          345.   To the extent that the allegations in Paragraph 345 are directed against PayPal, the

                                                                  27 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  28
                                                                                                     - 49 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 50 of 58



                                                                   1 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   2 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                   3 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                   4 represent the purported class.

                                                                   5         346.    To the extent that the allegations in Paragraph 346 are directed against PayPal, the

                                                                   6 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   7 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the
A limited liability partnership formed in the State of Delaware




                                                                   8 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                   9 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                  10 represent the purported class.

                                                                  11         347.    Paragraph 347 is blank.
                      REED SMITH LLP




                                                                  12         348.    The allegations in Paragraph 348 set forth legal conclusions to which no response is

                                                                  13 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  14 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                  15 class or could represent the purported class.

                                                                  16         349.    The allegations in Paragraph 349 set forth legal conclusions to which no response is

                                                                  17 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  18 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                  19 class or could represent the purported class.

                                                                  20         350.    To the extent that the allegations in Paragraph 350 are directed against PayPal, the

                                                                  21 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  22 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  23 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                  24 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                  25 represent the purported class.

                                                                  26

                                                                  27

                                                                  28
                                                                                                     - 50 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 51 of 58



                                                                   1         In response to Plaintiff’s unnumbered prayer for relief following Paragraph 350, PayPal

                                                                   2 denies that Plaintiff or the putative class is entitled to any relief from PayPal based on the allegations

                                                                   3 and claims set forth in the Complaint.

                                                                   4                                              As to Count X

                                                                   5                        California Class Action – Pre-recorded Message Calls

                                                                   6         351.    PayPal incorporates its responses to the preceding Paragraphs 1 through 350 as if

                                                                   7 fully stated herein.
A limited liability partnership formed in the State of Delaware




                                                                   8         352.    To the extent that the allegations in Paragraph 352 are directed against PayPal, the

                                                                   9 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  10 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  11 allegations and, therefore, denies the allegations. In further response, PayPal denies that the
                      REED SMITH LLP




                                                                  12 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                  13 represent the purported class.

                                                                  14         353.    To the extent that the allegations in Paragraph 353 are directed against PayPal, the

                                                                  15 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  16 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  17 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                  18 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                  19 represent the purported class.

                                                                  20         354.    Paragraph 354 is blank.

                                                                  21         355.    The allegations in Paragraph 355 set forth legal conclusions to which no response is

                                                                  22 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  23 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                  24 class or could represent the purported class.

                                                                  25         356.    The allegations in Paragraph 356 set forth legal conclusions to which no response is

                                                                  26 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                  27 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                  28
                                                                                                     - 51 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 52 of 58



                                                                   1 class or could represent the purported class.

                                                                   2         357.    To the extent that the allegations in Paragraph 357 are directed against PayPal, the

                                                                   3 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   4 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   5 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                   6 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                   7 represent the purported class.
A limited liability partnership formed in the State of Delaware




                                                                   8         In response to Plaintiff’s unnumbered prayer for relief following Paragraph 357, PayPal

                                                                   9 denies that Plaintiff or the putative class is entitled to any relief from PayPal based on the allegations

                                                                  10 and claims set forth in the Complaint.

                                                                  11                                              As to Count XI
                      REED SMITH LLP




                                                                  12                        Nationwide Class Action – Prerecorded Message Calls

                                                                  13         358.    PayPal incorporates its responses to the preceding Paragraphs 1 through 357 as if

                                                                  14 fully stated herein.

                                                                  15         359.    To the extent that the allegations in Paragraph 359 are directed against PayPal, the

                                                                  16 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  17 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  18 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                  19 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                  20 represent the purported class.

                                                                  21         360.    To the extent that the allegations in Paragraph 360 are directed against PayPal, the

                                                                  22 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  23 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  24 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                  25 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                  26 represent the purported class.

                                                                  27         361.    The allegations in Paragraph 361 set forth legal conclusions to which no response is

                                                                  28
                                                                                                     - 52 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 53 of 58



                                                                   1 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                   2 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                   3 class or could represent the purported class.

                                                                   4          362.     The allegations in Paragraph 362 set forth legal conclusions to which no response is

                                                                   5 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                   6 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                   7 class or could represent the purported class.
A limited liability partnership formed in the State of Delaware




                                                                   8          363.     To the extent that the allegations in Paragraph 363 are directed against PayPal, the

                                                                   9 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  10 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  11 allegations and, therefore, denies the allegations. In further response, PayPal denies that the
                      REED SMITH LLP




                                                                  12 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                  13 represent the purported class.

                                                                  14          In response to Plaintiff’s unnumbered prayer for relief following Paragraph 363, PayPal

                                                                  15 denies that Plaintiff or the putative class is entitled to any relief from PayPal based on the allegations

                                                                  16 and claims set forth in the Complaint.

                                                                  17                                             As to Count XII

                                                                  18                 California Class Action – Pre-recorded Message Calls Willful Violations

                                                                  19          364.     PayPal incorporates its responses to the preceding Paragraphs 1 through 363 as if

                                                                  20 fully stated herein.

                                                                  21          365.     To the extent that the allegations in Paragraph 365 are directed against PayPal, the

                                                                  22 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  23 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  24 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                  25 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                  26 represent the purported class.

                                                                  27          366.     The allegations in Paragraph 366 set forth legal conclusions to which no response is

                                                                  28
                                                                                                     - 53 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 54 of 58



                                                                   1 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                   2 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                   3 class or could represent the purported class.

                                                                   4          367.   The allegations in Paragraph 367 set forth legal conclusions to which no response is

                                                                   5 required. To the extent a response is required, the allegations are denied. In further response, PayPal

                                                                   6 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                   7 class or could represent the purported class.
A limited liability partnership formed in the State of Delaware




                                                                   8          368.   To the extent that the allegations in Paragraph 368 are directed against PayPal, the

                                                                   9 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  10 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  11 allegations and, therefore, denies the allegations. In further response, PayPal denies that the
                      REED SMITH LLP




                                                                  12 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                  13 represent the purported class.

                                                                  14          In response to Plaintiff’s unnumbered prayer for relief following Paragraph 368, PayPal

                                                                  15 denies that Plaintiff or the putative class is entitled to any relief from PayPal based on the allegations

                                                                  16 and claims set forth in the Complaint.

                                                                  17                                             As to Count XIII

                                                                  18             Nationwide Class Action – Pre-Recorded Message Calls Willful Violations

                                                                  19          369.   PayPal incorporates its responses to the preceding Paragraphs 1 through 368 as if

                                                                  20 fully stated herein.

                                                                  21          370.   To the extent that the allegations in Paragraph 370 are directed against PayPal, the

                                                                  22 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  23 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  24 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                  25 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                  26 represent the purported class.

                                                                  27          371.   To the extent that the allegations in Paragraph 371 are directed against PayPal, the

                                                                  28
                                                                                                     - 54 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 55 of 58



                                                                   1 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                   2 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                   3 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                   4 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                   5 represent the purported class

                                                                   6          372.   The allegations in Paragraph 372 set forth legal conclusions to which no response is

                                                                   7 required. To the extent a response is required, the allegations are denied. In further response, PayPal
A limited liability partnership formed in the State of Delaware




                                                                   8 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                   9 class or could represent the purported class.

                                                                  10          373.   The allegations in Paragraph 373 set forth legal conclusions to which no response is

                                                                  11 required. To the extent a response is required, the allegations are denied. In further response, PayPal
                      REED SMITH LLP




                                                                  12 denies that the purported class can be certified, and denies that Plaintiff is a member of the purported

                                                                  13 class or could represent the purported class.

                                                                  14          374.   To the extent that the allegations in Paragraph 374 are directed against PayPal, the

                                                                  15 allegations are denied. To the extent that the allegations are directed against another defendant,

                                                                  16 PayPal is without sufficient knowledge and/or information to form a belief as to the truth of the

                                                                  17 allegations and, therefore, denies the allegations. In further response, PayPal denies that the

                                                                  18 purported class can be certified, and denies that Plaintiff is a member of the purported class or could

                                                                  19 represent the purported class.

                                                                  20          In response to Plaintiff’s unnumbered prayer for relief following Paragraph 374, PayPal

                                                                  21 denies that Plaintiff or the putative class is entitled to any relief from PayPal based on the allegations

                                                                  22 and claims set forth in the Complaint.

                                                                  23                                            As To Jury Demand

                                                                  24          PayPal denies that a jury trial is necessary for this matter.

                                                                  25                                          PAYPAL’S DEFENSES

                                                                  26          PayPal hereby sets forth the following separate and distinct defenses and affirmative defenses

                                                                  27 without conceding that PayPal bears the burden of proof or persuasion.

                                                                  28
                                                                                                     - 55 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 56 of 58



                                                                   1                                              FIRST DEFENSE

                                                                   2                                          (Statute of Limitations)

                                                                   3          Plaintiff’s claims and the claims of others alleged to be members of the purported class are

                                                                   4 barred in whole or in part by applicable statutes of limitations, including but not limited to 28 U.S.C.

                                                                   5 § 1658 and other relevant state statutes.

                                                                   6                                             SECOND DEFENSE

                                                                   7                                         (Failure to State a Claim)
A limited liability partnership formed in the State of Delaware




                                                                   8          The Complaint fails to state a claim upon which relief can be granted.

                                                                   9                                             THIRD DEFENSE

                                                                  10                                             (Equitable Defenses)

                                                                  11          Plaintiff, and others alleged to be members of the purported class, are barred from obtaining
                      REED SMITH LLP




                                                                  12 the relief sought in the Complaint by the doctrines of estoppel (including judicial estoppel), waiver,

                                                                  13 unclean hands, and/or other equitable doctrines.

                                                                  14                                             FOURTH DEFENSE

                                                                  15                                                 (Standing)

                                                                  16          Plaintiff’s claims and the claims of others alleged to be members of the putative class may be

                                                                  17 barred in whole or in part because they have not suffered any actual, concrete injury and therefore

                                                                  18 have no standing to bring a statutory claim. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (May 16,

                                                                  19 2016).

                                                                  20                                              FIFTH DEFENSE

                                                                  21                                      (Class Treatment Inappropriate)

                                                                  22          To the extent Plaintiff seeks to bring this Complaint on behalf of a class, this action cannot be

                                                                  23 maintained as a class action because, inter alia, Plaintiff does not and cannot satisfy the requirements

                                                                  24 of Rule 23 of the Federal Rules of Civil Procedure and/or other requirements for class certification.

                                                                  25                                             SIXTH DEFENSE

                                                                  26                                        (Compliance with the Law)

                                                                  27

                                                                  28
                                                                                                     - 56 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                           Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 57 of 58



                                                                   1          Plaintiff’s claims and the claims of others alleged to be members of the purported class may

                                                                   2 be barred because the acts or omissions of which Plaintiff complains have been approved and/or

                                                                   3 mandated, implicitly or expressly, by applicable statutes and regulations, including the TCPA.

                                                                   4                                          SEVENTH DEFENSE

                                                                   5                          (Good Faith/Conformance with Applicable Standards)

                                                                   6          Plaintiff’s claims and alleged damages, and the claims and alleged damages of others alleged

                                                                   7 to be members of the purported class, may be barred because PayPal at all times complied in good
A limited liability partnership formed in the State of Delaware




                                                                   8 faith with all applicable statutes and regulations, and Plaintiff and the members of the purported

                                                                   9 class are not entitled to treble damages.

                                                                  10                                          EIGHTH DEFENSE
                                                                                                          (Lack of Personal Jurisdiction)
                                                                  11
                                                                              The claims asserted by Plaintiff and/or the putative class are not appropriate in this court, as
                      REED SMITH LLP




                                                                  12
                                                                       there would be no general or specific personal jurisdiction over PayPal for such claims.
                                                                  13
                                                                                                                 NINTH DEFENSE
                                                                  14
                                                                                                (Consent/Acquiescence/Ratification/Contribution)
                                                                  15
                                                                              Plaintiff acquiesced in, consent to ratified and/or contributed to the acts or omissions alleged
                                                                  16
                                                                       in the Complaint.
                                                                  17
                                                                                                                 TENTH DEFENSE
                                                                  18
                                                                                                 (Fault of Plaintiff/Failure to Mitigate Damages)
                                                                  19
                                                                              If Plaintiff suffered or sustained any loss, injury, damage or detriment, the same was directly
                                                                  20
                                                                       and proximately caused and contributed to by the breach, conduct, acts, omissions, activities,
                                                                  21
                                                                       carelessness, recklessness, negligence, lack of mitigation, failure to mitigate and/or intentional
                                                                  22
                                                                       misconduct of Plaintiff, and not by PayPal.
                                                                  23

                                                                  24

                                                                  25
                                                                                                             ELEVENTH DEFENSE
                                                                  26
                                                                                                                     (Arbitration)
                                                                  27

                                                                  28
                                                                                                      - 57 -
                                                                        DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
                                                                          Case 3:19-cv-04740-WHO Document 24 Filed 10/22/19 Page 58 of 58



                                                                   1         Upon information and belief, Plaintiff may be contractually obligated to arbitrate any dispute,

                                                                   2 claim, or controversy which arises out of the subject matter set forth in the instant litigation.

                                                                   3                                          TWELFTH DEFENSE

                                                                   4                                           (Class Action Waiver)

                                                                   5         Upon information and belief, Plaintiff may have waived the right to bring this class action

                                                                   6 pursuant to the terms of a clear and unambiguous class action waiver.

                                                                   7                                        THIRTEENTH DEFENSE
A limited liability partnership formed in the State of Delaware




                                                                   8                                             (Other Defenses)

                                                                   9         PayPal specifically gives notice that it intends to rely upon such other defenses as may

                                                                  10 become available by law, or pursuant to statute, or during any further discovery proceedings of this

                                                                  11 case, and hereby reserves the right to amend its Answer to assert such defenses.
                      REED SMITH LLP




                                                                  12         WHEREFORE, PayPal prays for judgment as follows:

                                                                  13         1.      That Plaintiff and the members of the putative class take nothing by reason of the

                                                                  14 Complaint;

                                                                  15         2.      For its costs of suit herein; and

                                                                  16         3.      For such other and further relief as this Court may deem just and proper.

                                                                  17

                                                                  18 DATED: October 22, 2019                         REED SMITH LLP

                                                                  19
                                                                                                                     By /s/ Raffi Kassabian
                                                                  20                                                    Raffi Kassabian
                                                                  21                                                    Attorneys for Defendants
                                                                                                                        Synchrony Bank and
                                                                  22                                                    PayPal, Inc.

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                     - 58 -
                                                                       DEFENDANT PAYPAL ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S FAC
